 1

 2

 3

 4

 5

 6

 7

 8                         IN THE UNITED STATES DISTRICT COURT

 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   NICOLAS ARIAS, et al.,                            No. 2:19-CV-0200-DMC
12                      Plaintiffs,
13          v.                                         ORDER
14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                        Defendant.
16

17

18                 Plaintiffs, who are proceeding pro se, bring this action for judicial review of a

19   final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). On February

20   6, 2019, the court granted plaintiffs’ motion for leave to proceed in forma pauperis. That order

21   required plaintiffs to submit to the United States Marshal, within 15 days of the date of service

22   of the order, a completed summons and copies of the complaint, and file a statement with the

23   court that said documents have been submitted. Plaintiffs were warned that failure to comply

24   may result in dismissal of this action for lack of prosecution and failure to comply with court

25   rules and orders. See Local Rule 110. More than 15 days have elapsed and plaintiffs have not

26   complied.

27   ///

28   ///
                                                      1
 1                 Plaintiffs shall show cause, in writing, within 30 days of the date of this order,

 2   why this action should not be dismissed for failure to submit service documents to the United

 3   States Marshall. Plaintiffs are again warned that failure to respond to this order may result in

 4   dismissal of the action for the reasons outlined above, as well as for failure to prosecute and

 5   comply with court rules and orders. See id.

 6                 IT IS SO ORDERED.

 7

 8

 9   Dated: March 26, 2019
                                                           ____________________________________
10                                                         DENNIS M. COTA
11                                                         UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
